Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  in claim 1, the language “a reel positional within the housing” should be changed to “a reel positioned within the housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200429944 (KR ‘944) in view of Desmond (GB 1202571) and DE 202020001927 (DE ‘927).  Regarding claim 1, KR ‘944 discloses a golf tee construction comprising a winder defining a cylindrical housing (20) having a sidewall and a plurality of sidewall openings.  Note Figure 1.  KR ‘944 also includes a string (21) extending from the recoil assembly and extendable through the side opening and secured to a distal securing element (1).  The winder of KR ‘944 defines a recoil assembly, however, KR ‘944 does not particularly teach the tensioning element and the reel positioned within the housing.  
Desmond reveals that it is known in the art of golf tees having a winder attached thereto that the winder comprises a tensioning element and a reel positioned within the housing.  Note Figure 1 and page 1, lines 37-40 of Desmond.  It would have been obvious to one of ordinary skill in the art to provide the winder assembly of KR ‘944 with the reel and spring as taught by Desmond in order to provide the string to the assembly and also permit automatic rewinding of the string on the reel.  
Regarding the limitation for the cylindrical housing comprising a vertical opening, Figure 1 of KR ‘944 shows a cylindrical housing attached to the golf tees (1).  However, KR ‘944 lacks the teaching for the cylindrical housing to comprise the vertical opening as recited.  DE ‘927 reveals that it is known in the art of tethered golf tees to provide a cylindrical housing (3) with a vertical opening that receives a golf tee (14) in order to anchor the other golf tee (2) to the ground.  Note Figures 1 and 2 and Description of DE ‘927.  DE’927 states that the anchor (14) provides a safety element to prevent the golf tee (2) from flying away during use.  It would have been obvious to one of ordinary skill in the art to provide the cylindrical housing (20) of KR ‘944 with a vertical opening that receives an anchor in order to prevent the device from flying away during use.  
Regarding claim 2, the combination of KR ‘944 in view of Desmond and DE ‘927 teaches a vertical opening that accepts a golf tee to secure the cylindrical housing to the ground.  Note the rejection of claim 1.  
Regarding claim 3, note Figure 1 of KR ‘944 showing a sidewall opening.  This opening would be perpendicular to the vertical opening in the combination of KR ‘944 in view of Desmond and DE ‘927.  
Regarding claim 4, Desmond teaches that the string is secured to and retractably engages the tensioning element.  Note page 1, lines 37-40 of Desmond.  
Regarding claim 5, both KR ‘944 and Desmond teach a retractable cord for their golf tees.  
Regarding claim 7, KR ‘944 teaches a cord but lacks the teaching for the length as recited.  Desmond states that the length of his cord may be between 2-3 feet for convenience.  Note page 2, lines 9-11.  It would have been obvious to one of ordinary skill in the art to form the cord of KR ‘944 with a length of 2-3 feet in order to provide the tee a convenient distance from the housing as suggested by Desmond.  
	Regarding claim 8, the combination of KR ‘944 in view of Desmond teaches a reel that winds the cord up when the cord is retracted.  
Regarding claims 9 and 10, it is noted that KR ‘944 teaches a distal securing element (1) that is attached to the cord.  However, KR “944 lacks the teaching for the distal securing element to comprise a ring with a vertical opening as recited.  DE ‘927 teaches that it is known in the art of tethered golf tees to provide a distal securing element (2) in the form of a ring that receives the golf tee (13) therein.  Note Figures 1 and 2 of DE ‘927.  It would have been obvious to one of ordinary skill in the art to form the distal securing element of KR ‘944 in the form of a ring that receives the golf tee therein in order to provide an alternative arrangement of connection between the cord and the golf tee.  
Regarding claim 11, note the rejection of claim 1 as these claims recite similar limitations.  Further, the combination of KR ‘944 in view of Desmond and DE ‘927 teaches that the cylindrical housing is securable to the ground with a golf tee inserted through a central opening.  Also, note the rejection of claim 9 stating that it would have been obvious to one of ordinary skill in the art to form the distal securing element of KR ‘944 as a ring in order to provide an alternative arrangement of connection between the cord and the golf tee.  
Regarding claims 12, 14, and 15, note the rejections of claims 5, 8, and 10, respectively as these claims recite substantially similar limitations.  
Regarding claim 16, the combination of KR ‘944 in view of Desmond and DE ‘927 teaches the vertical opening in the distal securing ring that accepts the golf tee therein for insertion into the ground.  Note Figures 1 and 2 of DE ‘927.  
Regarding claim 17, note the rejection of claim 1 as these claims recite similar limitations.  Further, note Figure 1 of KR ‘944 showing a plurality of target line indicators that engage the winding element (20).  Further, the indicators are attached at their distal ends to distal securing elements (1).  
Regarding claims 18 and 20, note the rejections of claims 5 and 10, respectively, as these claims recite substantially similar limitations.  
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200429944 (KR ‘944) in view of Desmond (GB 1202571), DE 202020001927 (DE ‘927) and Guerrero (WO 2014/128336).  Regarding claims 6, 13 and 19, the combination of KR ‘944 in view of Desmond and DE ‘927 teaches a golf tool including a housing having cords extending therefrom with tees located at the ends of the cords.  It is noted that Desmond states that it is also known to use the cords and tee as a means for aligning with the target.  Note page 2, lines 17-24 of Desmond disclosing that the cord may be used to assist the golfer to drive accurately towards his target by sighting the cord relative to the target before the tee is pushed into the ground.  Thus, it would have been obvious to one of ordinary skill in the art to use the device of KR ‘944 in view of Desmond and DE ‘927 as an alignment aid in order to assist the golfer hit the ball towards the target.  However, the combination of KR ‘944 in view of Desmond and DE ‘927 lacks the teaching for the line indicator to comprise a plurality of length indicators as recited.  
Guerrero reveals that it is known in the art of golf alignment devices comprising an anchoring golf tee (28), tether (19) and a recoil assembly (16) to provide the tether with indicia (378) along the length to provide a visual indication means for the user indicating the position of predetermined distances.  Note Figure 12 and the description of the Figure 12 by Guerrero.  It would have been obvious to one of ordinary skill in the art to provide the tether of the combination of KR ‘944 in view of Desmond and DE ‘927 with indicator indicia thereon in order to indicate to the user the position of predetermined distances.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711